


Exhibit 10.55
EXECUTION COPY
JOINDER AND FIRST AMENDMENT
THIS JOINDER AND FIRST AMENDMENT TO THE RECEIVABLES SALE AND CONVEYANCING
AGREEMENT (this “Amendment”), dated as of November 28, 2014, is entered into by
and among:
1.
Powertel/Memphis, Inc., a Delaware corporation;

2.
Triton PCS Holdings Company L.L.C., a Delaware limited liability company
(collectively, the “Joining Sellers”);

3.
T-Mobile West LLC, a Delaware limited liability company;

4.
T-Mobile Central LLC, a Delaware limited liability company;

5.
T-Mobile Northeast LLC, a Delaware limited liability company;

6.
T-Mobile South LLC, a Delaware limited liability company (collectively, the
“Original Sellers”); and

7.
T-Mobile PCS Holdings LLC, a Delaware limited liability company (the
“Purchaser”).

WHEREAS, the Original Sellers and the Purchaser are parties to that certain
Receivables Sale and Conveyancing Agreement, dated as of February 26, 2014 (as
amended, restated, or supplemented from time to time, the “Agreement”);
WHEREAS, the parties hereto desire for the Joining Sellers to become “Sellers”
under, and as such term is defined in, the Agreement and otherwise to amend the
Agreement in certain respects as provided herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.     Defined Terms. Capitalized terms used and not otherwise defined herein
are used as defined in the Agreement.
2.    Joinder. Effective as of the date hereof, each of the Joining Sellers
hereby irrevocably, absolutely and unconditionally shall become a party to the
Agreement as a Seller and agrees to be bound by all the terms, conditions,
covenants, obligations, liabilities and undertakings of each Seller or to which
each Seller is subject thereunder, all with the same force and effect as if such
Joining Seller were a signatory to the Agreement, but effective as of the date
hereof.
3.    Amendment to Section 1.02. Effective as of the date hereof, the following
definitions shall be added to Section 1.02 of the Agreement in the appropriate
alphabetical order:
“Designated November 2014 Receivable” means a receivable originated by either of
the November 2014 Joining Sellers in November 2014 on or before the Amendment
Effective Date.







NY-1146206 v7



--------------------------------------------------------------------------------




“November 2014 Joining Sellers” means, collectively: Powertel/Memphis, Inc., a
Delaware corporation; and Triton PCS Holdings Company L.L.C., a Delaware limited
liability company; and “November 2014 Joining Seller” shall mean each of them.
“Original Sellers” shall mean, collectively, T-Mobile Central LLC, a Delaware
limited liability company; T-Mobile Northeast LLC, a Delaware limited liability
company; T-Mobile South LLC, a Delaware limited liability company; and T-Mobile
West LLC, a Delaware limited liability company; and “Original Seller” shall mean
each of them.
“Sellers” shall mean, collectively and notwithstanding the definition of
“Seller” and “Sellers” set forth in the preamble to this Agreement, the Original
Sellers and the November 2014 Joining Sellers, and “Seller” shall mean each of
the Original Sellers and each of the November 2014 Joining Sellers.
4.    Amendment to Section 2.01(a). Effective as of the date hereof, Section
2.01(a) of the Agreement shall be divided into four clauses and amended and
restated in its entirety to read as follows:
(i)    Subject to the terms and conditions set forth in this Agreement, each
Original Seller on the Closing Date and each Business Day may, with respect to
Receivables that are not Eligible Receivables, and will, with respect to all
Eligible Receivables, sell, transfer, assign, set-over and otherwise convey and
the Purchaser shall purchase all of the Original Sellers’ right, title and
interest in and to such Receivables not previously sold to the Purchaser, and
all associated Related Rights (including all Collections associated with the
foregoing) with respect thereto.
(ii)    Subject to the terms and conditions set forth in this Agreement, each
November 2014 Joining Seller will, on the Amendment Effective Date, with respect
to Designated November 2014 Receivables that are Eligible Receivables, sell,
transfer, assign, set-over and otherwise convey and the Purchaser shall purchase
all of the November 2014 Joining Sellers’ right, title and interest in and to
such Receivables, and all associated Related Rights (including all Collections
associated with the foregoing) with respect thereto; and, in connection with the
foregoing, the parties hereto, for all purposes, shall account for each
Designated November 2014 Receivable as if it had been sold by the applicable
November 2014 Joining Seller on the date it was originated.
(iii)    Subject to the terms and conditions set forth in this Agreement, each
November 2014 Joining Seller on each Business Day after the Amendment Effective
Date may, with respect to newly created Receivables originated after the
Amendment Effective Date that are not Eligible Receivables, and will, with
respect to all newly created











- 2 -



--------------------------------------------------------------------------------




Receivables originated after the Amendment Effective Date that are Eligible
Receivables, sell, transfer, assign, set-over and otherwise convey and the
Purchaser shall purchase all of the November 2014 Joining Sellers’ right, title
and interest in and to such Receivables not previously sold to the Purchaser,
and all associated Related Rights (including all Collections associated with the
foregoing) with respect thereto.
(iv)    Each such sale, transfer, assignment, set-over and conveyance pursuant
to clauses (i), (ii) and (iii) above shall be executed without recourse (other
than as expressly provided herein).
5.    Amendment as to Anti-Corruption and Sanctions. Effective as of the date
hereof, the following text shall be inserted in the Agreement as new Article 7:
ARTICLE 7
ANTI-CORRUPTION; SANCTIONS
Section 7.01    Definitions. In this Article 7:
“Anti-Corruption Laws” means all United States laws, rules, and regulations
applicable to any Seller or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including, without limitation, the Foreign
Corrupt Practices Act of 1977, as amended, and any economic sanctions
regulations administered and enforced by OFAC or the U.S. Department of State.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, as of the
Amendment Effective Date, Cuba, Burma (Myanmar), Iran, North Korea, Sudan and
Syria.
“Sanctioned Person” means, at any time, any Person currently the subject or the
target of any Sanctions, including any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC or the U.S. Department of State.
“Sanctions” means economic, financial or other sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.







- 3 -



--------------------------------------------------------------------------------




7.02    Representation of Sellers. Each Seller hereby represents and warrants to
the Purchaser that, as of the Amendment Effective Date and each Purchase Date
thereafter:
(a)     policies and procedures have been implemented and maintained by such
Seller or on its behalf that are designed to achieve compliance by it and its
Subsidiaries, directors, officers, and employees with Anti-Corruption Laws and
applicable Sanctions, and each Seller, its Subsidiaries and their respective
officers and employees and, to the best knowledge of such Seller, its
Affiliates, officers, employees, and directors acting in any capacity in
connection with or directly benefiting from the purchase facility established
hereby, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
each case in all material respects;
(b)    no Seller nor any of its Subsidiaries or, to the knowledge of such
Seller, any of its Affiliates, directors, officers, or employees, that will act
in any capacity in connection with or directly benefit from the purchase
facility established hereby, is a Sanctioned Person; and
(c)    no Seller nor any of its Subsidiaries is organized or resident in a
Sanctioned Country.
7.03    Affirmative Covenant of Sellers. Policies and procedures shall be
maintained and enforced by or on behalf of each Seller that are designed in good
faith and in a commercially reasonable manner to promote and achieve compliance,
in its reasonable judgment, by it and each of its Subsidiaries and their
respective directors, officers, and employees with Anti-Corruption Laws and
applicable Sanctions. No proceeds of the sale of any Purchased Receivable by the
Seller shall be used in a manner that causes it to violate Anti-Corruption Laws
or results in the violation of any Sanctions that are applicable to it.
7.04    Negative Covenant of Sellers. Each Seller shall not use, and shall cause
its Subsidiaries and its and their respective directors, officers and employees
not to use, the proceeds of the sale of any Purchased Receivable (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (B) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each







- 4 -



--------------------------------------------------------------------------------




case to the extent that doing so would result in the violation of any Sanctions
that are applicable to such Seller.
6.    True Sale; Grant of Security Interest. Without limiting the generality of
the foregoing, the parties hereto intend and agree that any conveyance by a
Joining Seller under the Agreement is intended to be a sale, assignment,
conveyance, set over and transfer of ownership of the related Receivables and
Related Rights so that such Receivables and Related Rights shall not be part of
such Joining Seller’s estate in the event of the filing of a bankruptcy petition
by or against such Joining Seller under any Insolvency Law. In the event,
however, that notwithstanding such intent and agreement, a conveyance
contemplated hereby is determined not to be a sale and conveyance of ownership,
each Joining Seller hereby grants to the Purchaser a perfected first priority
security interest in such Joining Seller’s right, title and interest in and to
(a) such Receivables, (b) Related Rights, and (c) all income from and proceeds
of the foregoing, collectively, and the Agreement shall constitute a security
agreement under applicable law, securing such Joining Seller’s obligations
thereunder. If such conveyance is deemed to be the mere granting of a security
interest to secure a borrowing, the Purchaser may, to secure the Purchaser’s own
borrowing under the Contribution Agreement (to the extent that a transfer of the
Receivables, the Related Rights, and all income from and proceeds of the
foregoing to T-Mobile Airtime Funding is deemed to be a mere granting of a
security interest to secure a borrowing) repledge and reassign to T-Mobile
Airtime Funding (i) all or a portion of the Receivables, pledged to the
Purchaser and not released from the security interest of the Agreement at the
time of such pledge and assignment, (ii) the other Related Rights, and (iii) all
income from and proceeds of the foregoing. Such repledge and reassignment may be
made by the Purchaser with or without a repledge and reassignment by the Sellers
of their rights under the Agreement, and without further notice to or
acknowledgment from the applicable Joining Seller. Such Joining Seller waives,
to the extent permitted by applicable law, all claims, causes of action and
remedies, whether legal or equitable (including any right of setoff), against
the Purchaser or any assignee of the Purchaser relating to such action by the
Purchaser in connection with the transactions contemplated by the Contribution
Agreement, the Receivables Purchase Agreement and the other Transaction
Documents.
7.    Affirmations. Each Joining Seller hereby makes each of the representations
and warranties and agrees to each of the covenants applicable to the Sellers
contained in the Agreement. For the avoidance of doubt, the term “Transaction
Documents,” as used in Section 3.01 of the Agreement, shall include this
Amendment.
8.    Representations and Warranties. Each of the parties hereto hereby
represents and warrants that this Amendment constitutes the legal, valid and
binding obligation of such party, enforceable against it in accordance with its
terms, except as limited by bankruptcy, insolvency or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to the general principals of equity.
9.    Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, the Agreement shall remain in full force and effect and is
hereby







- 5 -



--------------------------------------------------------------------------------




ratified and reaffirmed by the parties hereto. All references to the Agreement
shall be deemed to mean the Agreement as modified hereby. The parties hereto
agree to be bound by the terms and conditions of the Agreement as amended by
this Amendment, as though such terms and conditions were set forth herein.
10.    Counterparts. This Amendment may be executed by different parties on any
number of counterparts, each of which shall constitute an original and all of
which, taken together, shall constitute one and the same agreement.
11.    Further Amendment. This Amendment may not be amended or otherwise
modified except as provided in the Agreement.
12.    Section Headings. The section headings in this Amendment are for
reference only and shall not affect the construction of this Amendment.
13.    Governing Law; Venue; Waiver of Jury Trial. The provisions of Section
6.06, 6.12 and 6.13 of the Agreement are hereby incorporated by reference as if
fully set forth herein, except that references therein to “this Agreement” shall
be construed herein as references to the Agreement, as amended by this
Amendment.
[SIGNATURE PAGES FOLLOW]



- 6 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date written
above.


T-MOBILE PCS HOLDINGS LLC,
as the Purchaser




By: /s/ J. Braxton Carter                   
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
T-MOBILE WEST LLC, as an Original Seller






By: /s/ J. Braxton Carter                     
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
T-MOBILE CENTRAL LLC, as an Original Seller






By: /s/ J. Braxton Carter                      
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
T-MOBILE NORTHEAST LLC, as an Original Seller






By: /s/ J. Braxton Carter                     
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
T-MOBILE SOUTH LLC, as an Original Seller






By: /s/ J. Braxton Carter                     
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
POWERTEL/MEMPHIS, INC., as a Joining Seller






By: /s/ J. Braxton Carter                     
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
TRITON PCS HOLDINGS COMPANY L.L.C., as a Joining Seller






By: /s/ J. Braxton Carter                     
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
 




Joinder and First Amendment to Conveyancing Agreement



--------------------------------------------------------------------------------




ACKNOWLEDGED AND ACCEPTED:
T-MOBILE US, INC., as Performance Guarantor










By: /s/ J. Braxton Carter                    
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
T-MOBILE AIRTIME FUNDING LLC, as Funding Purchaser and Funding Seller










By: /s/ J. Braxton Carter                    
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer


Joinder and First Amendment to Conveyancing Agreement



--------------------------------------------------------------------------------






BILLING GATE ONE LLC, as Purchaser under the Master Receivables Purchase
Agreement
By: Billing Gate One Trust, as Manager
By: Wells Fargo Delaware Trust Company, National Association, solely as Trustee
and not in its individual capacity








By: /s/ Sandra Battaglia                                    
Name: Sandra Battaglia                                    
Title: Vice President                                        








Joinder and First Amendment to Conveyancing Agreement



--------------------------------------------------------------------------------






LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, as Bank Purchasing Agent and a Bank
Purchaser


By: /s/ Bjoern Mollner                             
Name: Bjoern Mollner                             
Title: VP                                                


By: /s/ Björn Reinecke                             
Name: Björn Reinecke                             
Title: Authorized Signatory                    


Joinder and First Amendment to Conveyancing Agreement



--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DÜSSELDORF BRANCH, as a Bank Purchaser


By: /s/ M. Escott                                      
Name: M. Escott                                      
Title: Head of Securitization                  


By: /s/ Tsuyoshi Yamoto                         
Name: Tsuyoshi Yamoto                         
Title: Director                                        








Joinder and First Amendment to Conveyancing Agreement

